OPALA, Justice,
concurring in part and dissenting from the judgment.
I concur in Parts I, II and III; I concur in result in Part IV; I concur in part and dissent in part as to Part V; and I dissent from the judgment in Part VI. The 1983 amendment of 10 O.S.1981 § 1130(A)(5), which became effective thirty-one days after the Act was approved on June 23,1983 (Okl.Sess.Laws 1983, Ch. 291, pgs. 893-894), does not govern the offending parental demeanor upon which the State must rely herein for severance of paternal bond. This is so because the misconduct which forms a basis for parental termination sought to be effected in this case occurred before the effective date of that amendment (in January and May of 1983). A statute that clearly affects substantive rights may not operate retrospectively. Thomas v. Cumberland Operating Co., Okl., 569 P.2d 974, 976 [1977]. Under the terms of 10 O.S.1981 § 1130(A)(5), the statute which governs the proceeding before us today, a showing of physical child abuse subsequent to the one which had been specifically found in a prior proceeding — criminal or juvenile — was a sine qua non of termination. See, Matter of Jerry L., Okl., 662 P.2d 1372, 1374 [1983] (Simms, V.C.J., dissenting).